—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules that prohibit violent conduct, creating a disturbance and damaging prison property. The misbehavior report charged that petitioner threw his food tray against the wall of the special housing unit where he was incarcerated. Petitioner asserts that the misbehavior report was filed against him in retaliation for complaints which he had previously lodged against the correction officer who authored it. This unsupported allegation, however, constituted an issue of credibility for resolution by the Hearing Officer (see, Matter of Flowers v Barkley, 244 AD2d 682; Matter of Muhammad v Bennett, 242 AD2d 778). Our review of the record leads us to conclude that substantial evidence supports the determination under review. Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Yesawich Jr., Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.